Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Response to Amendment
The amendment filed 1/26/2022 has been entered.  Claims 1-20 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 7-11, filed 1/26/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest detecting a client device at a location identified by geolocation coordinates;
 accessing a texture map that corresponds with the location identified by the geolocation coordinates, the texture map comprising a set of texels that include at least a first texel that includes a semantic label;
 identifying a material parameter of the location based on at least the semantic label of the first texel;
 retrieving media content from a repository based on the material parameter that corresponds with the semantic label; 
causing display of a presentation of a three-dimensional (3D) model associated with the location at the client device, the 3D model including a display of the first texel upon a surface of the 3D model; and
presenting the media content upon the display of the first texel at the client device in the context of claims 1, 8, and 15.  Claims 2-7, 9-14, and 16-20 are free from the prior art based on their dependency on claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at telephone number 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619